STONE, C. J.
Defendant was indicted under section 3789 of the Code of 1886. The indictment has two counts, each charging larceny of money from a store-house.
Store-house is “ a house in which things . are stored; a building for the storing of grain, food-stuffs, or goods of any kind, a magazine, a repository, a warehouse, a store.” Century Dictionary, Webster’s Dictionary, Worcester’s Dictionary. This is, in substance, the definition given to the word store-house in State v. Sandy, 3 Ire. law, 570, and in Ray v. Com., 12 Bush., 397. Johnson v. State, 19 Ala., 527, is not opposed to this view.
The house or building in which it is charged the defendant committed the larceny for which he was indicted, whatever may have been the use for which it was constructed, was in no sense a store-house when the alleged crime was committed. The statute aggravated the offense and increased the punishment because of the place of its commission ; and to justify a conviction of the higher grade of the crime, it was indispensable that at the very time it was com*61mittecl, the building should have been in use as a storehouse. The general charge asked by defendant, that if the jury believed the evidence they must acquit him, ought to have been given. There can be no conviction under the indictment as framed, on the testimony shown in this record.
Reversed and remanded.